Case 3:17-cv-13571-FLW-TJB Document 52 Filed 03/29/21 Page 1 of 35 PageID: 5272




 *NOT FOR PUBLICATION*

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

  Steven C. Jemison,                            :
                                                :
                                   Plaintiff,   :
                                                :
                          v.                    :            Civ. Action No.: 17-13571
                                                :
                                                :                   OPINION
   Michael S. Jemison, in his capacity as       :
   trustee for the Jemison Family Trust and     :
   in his capacity as president and co-         :
   chairman of the board of directors of        :
   JJKL, Inc. F/K/A Heyco, Inc.; and            :
   William D. Jemison, in his capacity as       :
   Trustee for the Jemison Family Trust         :
   and in his capacity as Co-Chairman of        :
   the Board of Directors of JKL, Inc.          :
   F/K/A Heyco, Inc.,                           :
                                                :
                                                :
                                    Defendants. :
                                                :

 WOLFSON, U.S. Chief District Judge:

        Plaintiff Steven Jemison (“Steven”), a former shareholder of Heyco, Inc. (“Heyco” or the

 “Company”) and a co-trustee and beneficiary of the Jemison Family Trust, initiated this action

 against his brothers, defendants William D. Jemison (“William”) and Michael S. Jemison

 (“Michael”), who are former officers and members of Heyco’s Board of Directors and co-trustees

 and beneficiaries of the Jemison Family Trust. In his Complaint, Plaintiff alleges that between

 2012 and 2017, certain transactions were approved by Defendants without any discussion or input

 of their co-trustees and co-beneficiaries, breaching their fiduciary duties to both the Jemison

 Family Trust and Heyco’s shareholders. Michael and William (collectively, “Defendants”) now




                                                    1
Case 3:17-cv-13571-FLW-TJB Document 52 Filed 03/29/21 Page 2 of 35 PageID: 5273




 move for summary judgment pursuant to Federal Rule of Civil Procedure 56. For the reasons set

 forth below, Defendants’ motion is GRANTED.

 I.       Factual Background and Procedural History

        A.      The Jemison Family Trust and the History of Heyco

        The parties to this action are siblings and the co-trustee of the Jemison Family Trust, along

 with their sister Susan Jemison (“Ms. Jemison”). 1 ECF No. 44, Def. SOMF ¶101. The trust was

 formed by their father, William H. Jemison, the initial trustee, on November 30, 2019, and the four

 siblings are the beneficiaries of the trust and have equal interests in the Trust’s assets. Id. at ¶101.

 The Trust Agreement provides that it is to be governed by New Jersey law, and the rights of the

 trustees include the ability to vote to exercise or sell any shares. Id. at ¶¶177, 178. Pursuant to the

 Trust Agreement’s terms, upon their father’s death in 2010, the four siblings became co-trustees

 of the Trust, in addition to being its beneficiaries. Id. at ¶¶101, 177. The Trust’s primary asset is

 the majority of the of the voting shares of Heyco, Inc, (“Heyco”), a company founded by the

 siblings’ grandfather, Horace Heyman, along with Ferdinand Klumpp in the early 20th century. Id.

 at ¶¶1, 100.

         At the time of the founding, and all relevant time since then, Heyco was a holding company

 for two wholly-owned subsidiaries: Heyco Metals, Inc. (“Metals”); and Heyco Products, Inc.

 (“Products”). Id. at ¶2. Metals produced “rolled-strip products,” made primarily from copper and

 copper alloys, pursuant to customer orders, with a focus on the electronic connector market. Id. at

 ¶¶4-5. Products, in turn, manufactured electrical connectors using raw materials supplied by

 Metals and other mills. Id. at ¶6.




 1
        Ms. Jemison is not a party to this lawsuit.


                                                    2
Case 3:17-cv-13571-FLW-TJB Document 52 Filed 03/29/21 Page 3 of 35 PageID: 5274




        Through the Jemison Family Trust, the Jemison siblings own 70% of Heyco’s voting

 shares. Id. at ¶¶100, 186. The remaining shares are owned by non-parties, Hank Klumpp and

 Harry Largey, the nephew and son-law, respectively, of Ferdinand Klump, co-founder of Heyco.

 Id. at ¶¶ 107, 118.

        B.       Heyco’s Board of Directors

        Heyco’s Board of Directors consists of four members: Michael, William, Mr. Klumpp and

 Mr. Largey. Id. ¶¶107, 121. Both Mr. Largey and Mr. Klumpp were employees of Heyco, at

 some point, and remained on the Board of Directors after their respective retirements. Id. at ¶¶114,

 115, 121, 122

          William began working for Products in 1981, and became president of that subsidiary in

 1986 – a position he held through 2016, when Products was eventually sold. Id. at ¶¶102, 141.

 Similarly, Michael began working for Metals in 1979, when he was named president of that

 subsidiary – a position he held until Metals was sold. Id. at ¶103. In addition, both William and

 Michael were on Heyco’s Board of Directors from the mid-1980’s and at all times relevant to the

 instant lawsuit. Id. at ¶104. Neither Susan nor Plaintiff were members of the Company’s Board

 of Directors. Def. SOMF ¶¶105-106. According to Plaintiff, “there was talk [of having him] join

 the board,” but “[i]t never got that far. It was more like we should really add you to the Board,

 and that’s about as far as it went.” Pl. Resp. SOMF ¶105; see also Ex. 2 D., Deposition of Steven

 Jemison (“Steven Dep.”) T64:16-65:13.

        Heyco held regular board meetings, at least once a year. Def. SOMF ¶40. In anticipation

 for the Board meetings, documentation would be sent to the Board of Directors, as well as the




 2
        All of the exhibits referenced in this Opinion are appended to ECF No. 44-2, Declaration
 of Joanna Piorek.


                                                  3
Case 3:17-cv-13571-FLW-TJB Document 52 Filed 03/29/21 Page 4 of 35 PageID: 5275




 Jemison Family Trust, and the other shareholders. Id. at ¶41. Although Steven was invited to

 attend the board meetings, he did not do so. Id. at ¶43.

        In this litigation, Plaintiff challenges three discrete corporate actions which occurred

 between 2012 and 2017: 1) Heyco’s issuance, and subsequent forgiveness, of two $500,000 loans

 to Michael and William; 2) the commission payments to Michael and William in connection with

 the sale of Products to a third-party; and 3) the sale of Heyco Metals to Hummock Holdings, a

 company owned by Michael and his children.

        C.      The Loans to Michael and William

        As presidents of Products and Metals, respectively, both Michael and William received a

 salary from the company, the amount of which was voted on and approved by the Board of

 Directors. Def. SOMF. ¶¶187,188. In 2008, following the recession, both brothers voluntarily

 agreed to take a reduction in their base pay. Id. at ¶188. In 2012, William and Micahel received

 annual salaries of $437,500; which increased in 2013 to $480,000 where it remained in 2014. Id.

 at ¶189. In 2015, their salaries increased to $540,000, where they remained through 2016. Id.

        On May 18, 2012, William took a $500,000 loan from Heyco. Id. at ¶192; see also Ex.

 EEE, May 2012 Promissory Note. A few months later, in November 2012, Michael also took a

 $500,000 loan from the Company. 3 Def. SOMF ¶193. Both loans were structured the same way

 and provided for the brothers to repay the loans, with interest, in $50,000 annual increments. Id.

 at ¶197. However, the loans were never repaid. Def. SOMF ¶¶1, 198; Pl. Resp. SOF ¶198. Rather,

 they were forgiven by the Company, by way of director compensation, over the course of the next

 four years. Def. SOMF ¶198; Pl. Resp. SOMF ¶198.


 3
        Although there is a promissory note evidencing the loan to William, the promissory loan
 for Michael’s loan, to the extent one exists, is not included in the record. Nonetheless, it is
 undisputed that Michael took a $500,000 loan from the Company.


                                                  4
Case 3:17-cv-13571-FLW-TJB Document 52 Filed 03/29/21 Page 5 of 35 PageID: 5276




        At the December 17, 2012 meeting of the Board of Directors, the Board voted to approve

 the loans, and also, simultaneously, to forgive William and Michael’s first $50,000 payment. Def.

 SOMF ¶¶195, 198; see also Exhibit NN, January 11, 2013 email from Heyco’s accountant (noting

 that the loans were “unanimously approved” at the December 17, 2012 Board meeting); Ex. H,

 2012 Heyco, Board of Directors Meeting Book, 481-83. The same forgiveness from the Board

 also occurred during the years 2012, 2013, and 2014. Def. SOMF ¶198; see also Ex. I, 2013

 Heyco, Board of Directors Meeting Book at 565-70; see also Ex. J, 2014 Heyco, Board of Directors

 Meeting Book at 645-50. Then, in 2015, the remaining $300,000 balance of the loan, plus accrued

 interest, was forgiven. Def. SOMF ¶198; see also Ex. K, 2015 Heyco, Board of Directors Meeting

 Book at 776-80.

        The parties dispute precisely why the loans were paid out, and to what extent the

 shareholders, specifically Plaintiff and Susan, were aware of the decision prior to the loans being

 approved by the Board. Plaintiff asserts that “[William] and Michael sought the loans because

 they were purchasing real property and did not want to use their retirement funds or other

 investment assets to make the purchases.” Pl. SOMF ¶12; Def. Resp. SOMF ¶12. Defendants

 dispute that contention, arguing that the loans were intended to be a form of director compensation,

 and “in the years prior to taking the loans, Defendants’ base pay had been static from 2001 to 2008

 at which time they voluntarily cut their pay.” Def. Resp. SOMF ¶12. Plaintiff also asserts that

 “[t]here was no Trust meeting held, no vote of the co-trustees, no prior notice to the beneficiaries,

 and no effort to obtain approval from Steven and Susan in advance of the Board’s decision to

 approve both the loans and their forgiveness.” Pl. SOMF. ¶18; Def. Resp. SOMF ¶18. However,

 Plaintiff and Susan were provided with the Notices of the Annual Meeting and the Board Books

 in advance of each meeting. Pl. SOMF ¶11; Def. Resp. SOMF¶ 11.




                                                  5
Case 3:17-cv-13571-FLW-TJB Document 52 Filed 03/29/21 Page 6 of 35 PageID: 5277




        Between 2012 and 2015, when Heyco forgave the loans, it consistently issued dividends to

 shareholders. Def. SOMF ¶202, Pl. Resp. SOMF ¶202. In 2012, for example, Heyco made four

 distributions to its shareholders, payments which in aggregate totaled $2,531,613.50. Def. SOMF¶

 9; Pl. Resp. SOMF ¶9.       Similarly, it paid out total dividends of $4,083,457.95 in 2013;

 $5,487,140.62 in 2015; and $4,062,743.10. in 2015. Def. SOMF¶ 9; Pl. Resp. SOMF ¶9.

        D.      The Sale of Products and the Commission Payments to the Board

        In September 2016, Products was sold to Penn Engineering for $130 million. Def. SOMF.

 ¶9. In 2013, prior to the sale, Heyco enlisted an investment banking firm, DunnRush & Co. (“Dunn

 Rush”), to value Products. Def. SOMF ¶207. Dunn Rush concluded “the current enterprise value

 of Heyco Products to be between $80 and $100 million (excluding cash on Heyco’s balance sheet).

 A premium valuation could be achieved with a strong competitive process.” Id. at ¶208; see also

 Ex. X, December 2013 Valuations. Thereafter, William sought to increase the value of Products

 by expanding its products line. Def. SOMF ¶210. In October 2015, Dunn Rush conducted a new

 valuation of Products and valued it between $100 million and $120 million. Def. SOMF ¶211; see

 also Ex. Z, October 2015 Valuation.

        Following the 2015 valuation, toward the end of 2015, William and Michael, proposed the

 idea of selling the Products division, and the Board agreed to begin explore selling both divisions.

 Def. SOMF ¶¶213, 217, 218. On November 6, 2015, the Board executed a Unanimous Written

 Consent which provided that the Board had determined that senior management should receive a

 bonus from any sale, in light of the fact that “the expectation of large values for Heyco Products,

 Inc. and Heyco Metals, Inc. [was] due to management’s sustaining and increasing gross margins,

 mitigating overhead and innovating into new product lines while never failing to pay a dividend

 or decreasing the dividend paid over that paid in the preceding year.” Id. ¶¶220, 221; see also Ex.




                                                  6
Case 3:17-cv-13571-FLW-TJB Document 52 Filed 03/29/21 Page 7 of 35 PageID: 5278




 K, November 6, 2015 Unanimous Written Consent. The Unanimous Written Consent provided

 that a closing bonus of 7.5% “of the net proceeds of [the sale of each subsidiary] be set aside for

 payment” to William and Michael. Ex. K, November 6, 2015 Unanimous Written Consent.

 During his deposition, Michael explained that “[t]he split was based upon the involvement of each

 as to the subsidiary sold. Thus, if Products sold, William would get 80% of the 7.5% commission,

 or 6%, and Michael would get the remaining 1.5%. Conversely, if Metals sold, [Michael] would

 get 80% of the 7.5% commission, or 6%, and William would get the remaining 1.5%.” Def. SOMF

 ¶221. The Unanimous Written Consent also provided that the Board “anticipated that in the event

 of a sale of either or both of the Corporation’s subsidiaries, a prospective purchaser [would]

 investigate the financial history, the operational history and the corporate and personal history of

 the target company, its officers, directors, employees and shareholders (“Due Diligence”)” and

 that “in order to furnish appropriate responses to requests for Due Diligence, it is likely that Henry

 Largey and Henry Klumpp, not in their capacity as Directors but as persons with a long and

 committed relationship with the Corporation, [would] be called upon to devote considerable time

 and effort in furtherance of one or more transactions.” Def. SOMF ¶222; see also Ex. K,

 November 6, 2015 Unanimous Written Consent. Accordingly, the Board also agreed to provide

 payment of a .68% commission to both Mr. Klumpp and Mr. Largely. See Ex. K., November 6,

 2015 Unanimous Written Consent.

        On November 18, 2015, William sent an email to Plaintiff and Susan advising them about

 the Unanimous Written Consent and the potential sales. Def. SOMF ¶226; see also Ex. PP, Email

 Chain of 11/18/2015. In relevant part, the email provides that “[s]ome major developments are in

 the offing and so, with the [three] of us about to be in one location over thanksgiving, I thought it

 would be a good idea to meet and discuss.” Ex. PP, Email Chain of 11/18/2015. The email further




                                                   7
Case 3:17-cv-13571-FLW-TJB Document 52 Filed 03/29/21 Page 8 of 35 PageID: 5279




 provides that, “[t]he Heyco Board of Directors has unanimously approved resolutions surrounding

 the potential deals, which include deal fees payable to the minority Directors (Harry Largey and

 Hank Klumpp), [Michael] and me.           I include the Resolutions here for the sake of full

 transparency.” Id. It is unclear whether there was any further discussion of the sale between the

 siblings; however, on December 18, 2015, the potential sale was disclosed to shareholders via a

 letter which provided, “Please take notice that the Heyco Board of Directors has voted to explore

 recap possibilities for Heyco, including the possible sale of the operating divisions. For this reason

 we are not opening a share redemption window in 2016.” Def. SOMF ¶228; see also Ex. K, Dear

 Director/Shareholder Letter “Heyco, Inc. 2015 Overview”

        By April 2016, after the Board began exploring a potential sale, it received thirteen letters

 of intent from prospective buyers with potential bids ranging from $45 million to $127.5 million,

 including an offer for $127.5 million from Penn Engineering. Def. SOMF ¶¶230, 231. After

 receiving the offer from Penn Engineering, Plaintiff was asked to consent to the sale, but he

 refused. Def SOMF ¶231; Pl. Resp. SOMF ¶231. The parties dispute why Plaintiff objected to

 the sale. Def SOMF ¶232; Pl. Resp. SOMF ¶232. Defendants contend that Plaintiff was concerned

 about the impact the financial transaction might have on his divorce proceedings and assert, inter

 alia, that in an email to William, Plaintiff stated “I will not sign off on anything regarding the

 sale of Heyco in the next 30 to 45 days. That’s suicide for me. I’m all for the sale but it needs to

 occur after I’m divorced.” See Ex. RR, June 2, 2016 Email from Steve to William. At his

 deposition, however, Plaintiff testified that he “didn’t like the way the sale was going down. It

 was very hush-hush. As a member of the voting trust, I wasn’t consulted, brought in for even a

 face-to-face meeting to even discuss it so, like I said, I was opposed to it.” Ex. D., Steven Dep.,

 T90:2 92:3




                                                   8
Case 3:17-cv-13571-FLW-TJB Document 52 Filed 03/29/21 Page 9 of 35 PageID: 5280




        Despite Plaintiff’s objection, the sale of Products to Penn Engineering for $130 million, an

 increase over the initial offer of 127.5 million, was approved by Unanimous Written Consent of

 the Shareholders. Def. SOMF ¶10; see also Ex. L., July 2016 Unanimous Written Consent of

 Heyco, Inc. regarding Asset Purchase Agreement with Penn Engineering. The Unanimous Written

 Consent of the Shareholders is signed by William, Susan, and Michael on behalf of the Jemison

 Family Trust, but there is no signature line for Plaintiff. Ex. L., July 2016 Unanimous Written

 Consent of Heyco, Inc. regarding Asset Purchase Agreement with Penn Engineering.

         In connection with the sale of Products, the Heyco Board approved the payment of

 commissions of $1.95 million and $7.8 million, respectively, to Michael and William and

 commissions to Mr. Largey and Mr. Klumpp of approximately $884,000 each. Def. SOMF ¶¶

 241-42. Following the sale of Products, each Heyco shareholder also received a distribution of

 $200 per share. Id. at 4; Pl. Resp. ¶¶14.

        E.      The Sale of Metals

        Prior to selling Products, the Board of Directors had contemplated selling Metals. Def.

 SOMF ¶245. Mr. Klumpp testified at his deposition that he had long been interested in selling the

 subsidiary because it was not doing well and required regular influxes of capital from Heyco to

 keep it afloat. Id. at ¶246; see also Ex. F., Deposition of Hank Klumpp (“Klumpp Dep.”) T91:6-

 9:6. Accordingly, the November 6, 2015 Unanimous Written Consent issued by the Board of

 Directors expressed an intention to explore a sale of Metals. Def. SOMF ¶250; see also Ex. K

 November 6, 2015 Unanimous Written Consent. At that time, one potential purchaser, Boway,

 had expressed an interest in purchasing Metals. Def. SOMF ¶¶251, 253; see also Ex. K, November

 6, 2015 Unanimous Written Consent. Despite meetings with Boway in 2015 and 2016, the sale

 eventually fell through. Def. SOMF ¶252. Metals also received some interest from two other




                                                 9
Case 3:17-cv-13571-FLW-TJB Document 52 Filed 03/29/21 Page 10 of 35 PageID: 5281




 potential purchasers. Olin and Aurubis, who also eventually walked away from the potential sale.

 Id. at ¶260.

         In 2016, the Board of Directors hired the firm Stevens & Lee Griffin to perform an

 Employee Stock Ownership Plan (“ESOP”) Feasibility Analysis of Metals. Id. at ¶ 261. December

 13, 2016 report estimated Metals’ value between $18 and $21 million, using a projection for the

 Company’s 2016 earnings, because the actual year-end financials were not yet available. Id. at ¶

 ¶265; see Ex. AA, December 13, 2016 Stevens and Lee Valuation. However, using the actual

 complete financial data for 2013 to 2015, Stevens & Lee valued the company between $11.5

 million and $14.0 million. Def. SOMF ¶266; see Ex. AA, December 13, 2016 Stevens and Lee

 Valuation.

         At the December 2016 Board Meeting, Michael expressed an interest in purchasing Metals.

 Def. SOMF ¶270; Pl. Resp SOMF ¶270. In January 2017, Michael, through Hummock Holdings,

 a company formed and owned by Michael and other members of his family, made an offer of $15

 million, which was rejected. Def. SOMF ¶271. Ultimately, on April 10, 2017, Metals was sold to

 Hummock Holdings, Inc., for $17.65 million. Id. at ¶¶18, 279. The sale was approved by a

 Unanimous Written Consent of the Board of Directors, with the exception of Michael who recused

 himself from the vote. Def. SOMF ¶¶281,282; see also Ex. N, March 25, 2017, Unanimous

 Written Consent. Although the November 6, 2015 Unanimous Written Consent of the Heyco

 Board provided for William and Michael to split a 7.5% commission from the sale of Metals, the

 commission was waived with respect to Michael, because the Board indicated that a commission

 for him would be inappropriate, given the nature of the sale. Def. SOMF ¶285. The rest of the

 board members similarly agreed to waive their commissions, as well. Id. at ¶ 286.




                                               10
Case 3:17-cv-13571-FLW-TJB Document 52 Filed 03/29/21 Page 11 of 35 PageID: 5282




        The parties dispute whether the sale price was representative of Metals’ true value. Plaintiff

 claims that Metals was sold for over $30 million below value. Plaintiff’s expert opined that certain

 funds held in Heyco’s operating account should have been attributed to Metals, which would have

 increased its value. See Ex. CCC, Expert Report of Ronald Seigneur. Plaintiff’s expert further

 opined that Metals’ value at the time was approximately $54 million, significantly more than the

 $17.65 million Michael paid for it. Id. Defendants’s Expert challenges Plaintiff’s expert’s analysis

 on several bases, particularly his re-allocation of the Company’s operating cash. See Ex. AAA,

 Expert Report of Sam Rosenfarb. In addition to the report of their own expert, and the Stevens &

 Lee valuations, Defendants point to the valuations of Heyco generated by Plaintiff and his ex-wife

 as part of their divorce proceedings, which occurred contemporaneous with the sale of Products

 and Metals, to support their contention that the sale of Metals was for fair market value. Def.

 SOMF ¶¶321-331; Pl. Resp SOMF ¶¶321-331.               Indeed, the consulting company hired by

 Plaintiff’s ex-wife valued Metals at $12.3 million in 2016. Def. SOMF ¶271, 323; see also Ex.

 DD, September 9, 2016 Six Consulting Valuation. In contrast, the expert from Plaintiff’s divorce

 case valued Metals at negative $31.8 million in 2016. Def. SOMF ¶331; Pl. Resp. SOMF ¶331;

 see also Ex. EE, March 22, 2017, Masten Valuation

        The parties also dispute when Plaintiff was informed of the sale of Metals See Def. SOMF

 ¶288; Pl. Resp SOMF ¶288. Plaintiff testified that he learned of the sale after it was completed;

 while William contends that his son told Plaintiff about the sale of Metals in March 2017. Def.

 SOMF ¶288; Pl. Resp SOMF ¶288. Regardless, the sale proceeded without Plaintiff’s approval

 and the Jemison Family Trust papers approving the sale do not include a signature line for Plaintiff.

 Def. SOMF ¶290. William, Michael, and Susan signed off on the sale for the Jemison Family

 Trust; as did the Heyco Board of Directors, and the other voting shareholders: the Largey Trust




                                                  11
Case 3:17-cv-13571-FLW-TJB Document 52 Filed 03/29/21 Page 12 of 35 PageID: 5283




 and Mr. and Mrs. Klumpp. Id. at ¶291. Contemporaneous with the sale of Metals, Heyco’s only

 remaining asset, the Company adopted a dissolution plan, memorialized in Unanimous Consents,

 such that the $17.6 million was distributed to the Company’s shareholders along with a tranched

 distribution of the remaining cash from Heyco’s operating account. Id. at ¶348.

        In 2017, following the sale of Metals and the dissolution of Heyco, Plaintiff filed the instant

 lawsuit against Defendants, asserting several claims for breach of fiduciary duty and unjust

 enrichment: Count 1, Breach of Fiduciary Duty – Self-Dealing, against Michael in his capacity as

 trustee of the Jemison Family Trust; Count 2, Breach of Fiduciary Duty – Impartiality, against

 Michael and William in their capacities as trustees of the Jemison Family Trust; Count 3, Breach

 of Fiduciary Duty --Willful Misconduct, against Michael and William in their capacities as

 trustees of the Jemison Family Trust; Count 4, Breach of Fiduciary Duty – Conflict of Interest

 against Michael and William in their capacities as Directors of Heyco; Count 5, Breach of

 Fiduciary Duty--Loyalty and Self-Dealing against Michael and William in their capacities as

 Directors of Heyco; Count 6, Breach of the Duty of Care against Michael and William in their

 capacities as Directors of Heyco; Count 7, unjust enrichment claim against Michael. See ECF No.

 1, Compl. Defendants move for summary judgment on all counts.

 II.      Standard of Review

        Summary judgment is appropriate “if the pleadings, depositions, answers to

 interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

 genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter

 of law.” Fed. R. Civ. P. 56(c). A factual dispute is genuine only if there is “a sufficient evidentiary

 basis on which a reasonable jury could find for the non-moving party,” and it is material only if it

 has the ability to “affect the outcome of the suit under governing law.” Kaucher v. County of




                                                   12
Case 3:17-cv-13571-FLW-TJB Document 52 Filed 03/29/21 Page 13 of 35 PageID: 5284




 Bucks, 455 F.3d 418, 423 (3d Cir. 2006); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

 248 (1986). Disputes over irrelevant or unnecessary facts will not preclude a grant of summary

 judgment. Anderson, 477 U.S. at 248. “In considering a motion for summary judgment, a district

 court may not make credibility determinations or engage in any weighing of the evidence; instead,

 the non-moving party’s evidence ‘is to be believed and all justifiable inferences are to be drawn in

 his favor.’” Marino v. Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004) (quoting Anderson,

 477 U.S. at 255); see also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587,

 (1986); Curley v. Klem, 298 F.3d 271, 276-77 (3d Cir. 2002).

        The party moving for summary judgment has the initial burden of showing the basis for its

 motion. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “If the moving party will bear the

 burden of persuasion at trial, that party must support its motion with credible evidence . . . that

 would entitle it to a directed verdict if not controverted at trial.” Id. at 331. On the other hand, if

 the burden of persuasion at trial would be on the nonmoving party, the party moving for summary

 judgment may satisfy Rule 56’s burden of production by either (1) “submit[ting] affirmative

 evidence that negates an essential element of the nonmoving party’s claim” or (2) demonstrating

 “that the nonmoving party’s evidence is insufficient to establish an essential element of the

 nonmoving party’s claim.” Id. Once the movant adequately supports its motion pursuant to Rule

 56(c), the burden shifts to the nonmoving party to “go beyond the pleadings and by her own

 affidavits, or by the depositions, answers to interrogatories, and admissions on file, designate

 specific facts showing that there is a genuine issue for trial.” Id. at 324; see also Matsushita, 475

 U.S. at 586; Ridgewood Bd. of Ed. v. Stokley, 172 F.3d 238, 252 (3d Cir. 1999). In deciding the

 merits of a party’s motion for summary judgment, the court’s role is not to evaluate the evidence

 and decide the truth of the matter, but to determine whether there is a genuine issue for trial.




                                                   13
Case 3:17-cv-13571-FLW-TJB Document 52 Filed 03/29/21 Page 14 of 35 PageID: 5285




 Anderson, 477 U.S. at 249. Credibility determinations are the province of the factfinder. Big

 Apple BMW, Inc. v. BMW of N. Am., Inc., 974 F.2d 1358, 1363 (3d Cir. 1992).

          There can be “no genuine issue as to any material fact,” however, if a party fails “to make

 a showing sufficient to establish the existence of an element essential to that party’s case, and on

 which that party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322-23. “[A] complete

 failure of proof concerning an essential element of the nonmoving party’s case necessarily renders

 all other facts immaterial.” Id. at 323; Katz v. Aetna Cas. & Sur. Co., 972 F.2d 53, 55 (3d Cir.

 1992).

 III.     Analysis

          A.     Breaches of Fiduciary Duty

          Plaintiff argues that Defendants breached their duties both as trustees of the Jemison

 Family Trust, and as Directors of Heyco as a result of their actions in connection with 1) the

 provision and forgiveness of the loans to Michael and William; 2) the commissions paid to Michael

 and William in connection with the sale of Products; and 3) the sale of Metals.

          Defendants move for summary judgment on all of these claims, arguing that Plaintiff

 cannot establish that they breached their fiduciary duties to Heyco’s shareholders, as each of the

 challenged transactions were approved by the Company’s Board and permitted under New Jersey

 law. ECF No. 44-1, Def. Br. at 9-11. Defendants further argue that as members of Heyco’s Board

 of Directors, Defendants’ decisions were protected under the business judgment rule. Id. at 18-

 22. Moreover, Defendants argue that Plaintiff’s claims against Defendants as co-trustees are

 equally unavailing, because William, Michael and Susan acted upon a majority vote, and Plaintiff

 cannot establish either self-dealing or willful misconduct. Id. at 33-38.

                 1.      The Claims Against Michael and William as Directors of Heyco



                                                  14
Case 3:17-cv-13571-FLW-TJB Document 52 Filed 03/29/21 Page 15 of 35 PageID: 5286




        Under New Jersey law, directors of a corporation are expected to “discharge their duties in

 good faith and with that degree of diligence, care and skill which ordinarily prudent people would

 exercise under similar circumstances in like positions.” N.J.S.A. § 14A:6–14.

        However, New Jersey courts have long recognized that

                [a] decision made by a board of directors pertaining to the manner
                in which corporate affairs are to be conducted should not be
                tampered with by the judiciary so long as the decision is one within
                the power delegated to the directors and there is no showing of bad
                faith.

 In re PSE & G Shareholder Litig., 801 A.2d 295, 306 (N.J. 2002) (citing Exadaktilos v.

 Cinnaminson Realty Co., 400 A.2d 554, 555 (N.J. Super. Ct. 1979)). This doctrine, known as the

 “the business judgment rule,” has been “fashioned as a means of protecting a board of directors

 from being questioned or second-guessed on conduct of corporate affairs except in instances of

 fraud, self-dealing, or unconscionable conduct.” Maul v. Kirkman, 637 A.2d 928, 937 (N.J. App.

 Div. 1994). The business judgment rule “is a rebuttable presumption.” Id. The initial burden is

 “on the person who challenges a corporate decision to demonstrate the decisionmaker’s ‘self-

 dealing or other disabling factor.’ If a challenger sustains that initial burden, then the ‘presumption

 of the rule is ... rebutted, and the burden of proof shifts to the ... defendants to show that the

 transaction was, in fact, fair to the company.’” In re PSE & G, 801 A.2d at 307 (quoting Maul,

 637 A.2d at 937). “Overcoming the presumptions of the business judgment rule on the merits is a

 near-Herculean task” as “the burden ... is to show irrationality.” In re Tower Air, Inc., 416 F.3d

 229, 238 (3d Cir. 2005). “In defining whether the business judgment rule applies to insulate the

 actions of [the] board of directors . . . [one] ‘generally asks (1) whether the actions were authorized

 by statute or by charter, and if so, (2) whether the action is fraudulent, self-dealing or




                                                   15
Case 3:17-cv-13571-FLW-TJB Document 52 Filed 03/29/21 Page 16 of 35 PageID: 5287




 unconscionable.’” Seidman v. Clifton Sav. Bank, S.L.A., 14 A.3d 36, 52 (N.J. 2011) (quoting

 Green Party of New Jersey v. Hartz Mountain Indus., Inc., 752 A.2d 315, 326 (N.J. 2000)).

        Here, Defendants argue that summary judgment should be granted on all of the breach of

 fiduciary duty claims against them in their capacity as directors of Heyco, because each of the

 challenged actions complied with the New Jersey Business Corporations Act (“NJBCA”). Def.

 Br. 13-17. In that regard, Defendants explain that New Jersey law permits a corporation to “lend

 money to…any director or officer…whenever in the judgment of the directors, such loan…may

 reasonably be expected to benefit the corporation.” Def. Br. at 9 (quoting N.J.S.A. 14A:6-11 ).

 They further emphasize that the loans were documented by promissory notes, and were made while

 the Company was in good financial health. Def. Br. at 13. Similarly, they argue that “[t]he Heyco

 Board was empowered pursuant to N.J.S.A. 14A:6-8(3) to determine its members’ compensation,

 which included its ability to vote on commissions from the sales of the subsidiaries.” Id. at 11. In

 Defendants’ view, the commissions paid to Michael and William were akin to a “golden parachute

 agreement” and were reasonable and fair under the circumstances. Id. at 13. With respect to the

 sale of Metals, Defendants argue that it, too, was consistent with New Jersey law’s governing

 transactions between a corporation and one of its directors. Def. Br. at 14-17. Defendants maintain

 that “Plaintiff has not and cannot rebut the presumption of the business judgment rule to the

 Board’s decisions because these decisions were made in full compliance with the applicable New

 Jersey statutes, and he has not and cannot present any facts that the complained of actions were

 fraudulent, self-dealing or unconscionable.” Id. at 22 (internal quotation marks and citation

 omitted).

        In response, Plaintiff argues that there are disputed issues of material fact with respect to

 Defendants’ compliance with the New Jersey corporate statute, as to each of the challenged




                                                 16
Case 3:17-cv-13571-FLW-TJB Document 52 Filed 03/29/21 Page 17 of 35 PageID: 5288




 transactions. Pl. Br. 17-21. With respect to the loans and commissions, Plaintiff asserts that

 N.J.S.A. 14A:6-8(3) “only permits directors to pay themselves reasonable compensation.” Id. at

 17. Plaintiff submits that the reasonableness of the payments cannot be determined on a summary

 judgment motion; Plaintiff emphasizes that Michael and William “paid themselves $500,000 each,

 in the form of loan forgiveness, and then commissions of $7.8 million ([William]) and $1.95

 million (Michael) . . . in addition to significant salaries and bonuses – in 2015 alone, [William]

 took approximately $800,000 in salary and bonus, and Michael took approximately $600,000 in

 salary and bonus.” Id. at 17-18. Furthermore, Plaintiff contends that although New Jersey’s

 corporate statute permits companies to make loans to directors, if the loan “may reasonably be

 expected to benefit the corporation,” Defendants cannot establish that the loans were for Heyco’s

 benefit. Id. at 18. With respect to the sale of Metals, Plaintiff argues that Defendants cannot

 prove that the transaction was “fair and reasonable as to the corporation at the time it is authorized,

 approved, or ratified,” because “Defendants never actually took Metals out to market and never

 engaged in any arm’s length negotiations with independent, disinterested third-parties; instead,

 William and Michael just decided together to sell Metals to Michael.” Id. at 20. As such, Plaintiff

 asserts that Defendants are not entitled to the protections of the business judgment rule. Id. at 20-

 21.

                        a)    The Loans and Commissions

        Plaintiff seeks to overcome the business judgment rule’s presumption of propriety with

 respect to the challenged transactions, by asserting that they constituted self-dealing and/or a

 breach of the duty of loyalty. First, I assess the application of the business judgment rule to the

 two $500,000 loans issued to Michael and William in 2012, and subsequently forgiven by Heyco

 in increments until it was fully absolved, and the commissions paid to Michael and William. I find




                                                   17
Case 3:17-cv-13571-FLW-TJB Document 52 Filed 03/29/21 Page 18 of 35 PageID: 5289




 that there is no dispute of material fact with respect to whether the business judgment rule applies

 to those transactions.

        NJBCA plainly gives directors the authority, by vote of a majority of the board, to establish

 reasonable compensation for themselves.         See N.J.S.A. 14A:6-8(3).       Under the statute, a

 transaction is not a conflict of interest, if “[t]he board, by the affirmative vote of a majority of

 directors in office and irrespective of any personal interest of any of them, shall have authority to

 establish reasonable compensation of directors for services to the corporation as directors, officers,

 or otherwise.” Id. The NJBCA also permits a corporation to

               lend money to, or guarantee any obligation of, or otherwise assist,
               any director, officer or employee of the corporation or of any
               subsidiary, whenever, in the judgment of the directors, such loan,
               guarantee or assistance may reasonably be expected to benefit the
               corporation. The loan, guarantee or other assistance may be made
               with or without interest, and may be unsecured, or secured in such
               manner as the board shall approve, including, without limitation, a
               pledge of shares of the corporation, and may be made upon such other
               terms and conditions as the board may determine.

 N.J.S.A. § 14A:6-11.
        Because it is within the Board of Director’s discretion to set director compensation, and to

 determine if a loan to its directors is in the Company’s benefit, the burden is on Plaintiff to rebut

 the presumption that the commissions and loans to William and Michael were not an appropriate

 exercise of the Board’s business judgment, because the decisions were, somehow, fraudulent, self-

 dealing, or unconscionable. Plaintiff plainly has not done so. Indeed, “[t]he business judgment

 rule's presumption of good faith and regularity carries particular force when the challenged

 decision concerns employee compensation.” Seidman v. Clifton Sav. Bank, S.L.A., No. A-4033-

 07T2, 2009 WL 2513797, at *9 (N.J. Super. Ct. App. Div. Aug. 19, 2009). Although Plaintiff

 asserts that these transactions constituted a conflict of interest, the NJBCA clearly provides that a

 director approving his or her own compensation, is not a conflict of interest, and thus, does not



                                                  18
Case 3:17-cv-13571-FLW-TJB Document 52 Filed 03/29/21 Page 19 of 35 PageID: 5290




 constitute a breach of the duty of loyalty. N.J.S.A. 14A:6-8(3). Moreover, the record plainly

 demonstrates that the two disinterested directors, Mr. Klumpp and Mr. Largey, both voted in favor

 of the commission payments to Michael and William, as well as the issuance and forgiveness of

 the $500,000 loan to each brother, as part of Michael and William’s compensation as directors.

 Plaintiff may very well have chosen differently if he were on the Board of Directors, but under the

 business judgment rule, “bad judgment, without bad faith, does not ordinarily make officers

 individually liable.” Maul, 637 A.2d at 614. Plaintiff has not presented any evidence that these

 decisions were made in bad faith.

        Plaintiff has also failed to establish that the Board of Directors breached their duty of care

 in authorizing the loans and the commissions. “[D]irectors must discharge their duties in good

 faith and act as ordinarily prudent persons would under similar circumstances in like positions.”

 Francis v. United Jersey Bank, 432 A.2d 814, 822 (N.J. 1981). As part of exercising a board of

 director’s duty of care, “the directors are required to obtain all material information reasonably

 available to them when making the decision, and act with the requisite care in the discharge of

 their duties.” Seidman, No. A-4033-07T2, 2009 WL 2513797, at *10 (citing PSE & G, 801 A.2d

 295). In assessing whether a director has breached his or her duty of care, “the court's inquiry is

 not into the substantive decision of the [director], but rather is into the procedures employed by

 the board in making its determination. In that regard, there is no prescribed procedure that a

 [director] must follow.” Jurista v. Amerinox Processing, Inc., 492 B.R. 707, 760 (D.N.J. 2013).

        Plaintiff has not identified any facts suggesting that the Board of Directors was anything

 less than fully informed when it approved the issuance and forgiveness of the loans, as well as the

 commissions paid to Michael and William. At the time the loans were initially issued, the

 Company was indisputably on solid financial footing. C.f. Jurista, 492 B.R. at 761 (finding that



                                                 19
Case 3:17-cv-13571-FLW-TJB Document 52 Filed 03/29/21 Page 20 of 35 PageID: 5291




 plaintiff adequately alleged a breach of the duty of care where directors issued a dividend to

 themselves at a time when the “insolvent, inundated with debts, and completely incapable of

 paying such debts as they became due.”); see also Abrams v. Koether, 766 F. Supp. 237, 251

 (D.N.J. 1991) (director breaches his or her duty of care “when the director makes uninformed or

 nondeliberated decisions on behalf of the corporation,” or “where the terms of a transaction

 approved by the director on behalf of the corporation are so inadequate ... that no person of

 ordinary, sound business judgment would assent to them.”). The 2012 Board of Directors Book

 indicates that the company had net sales of $93.7 million, net income of $10.1 million and $30

 million cash on hand. See Ex. H, 2012 Board of Director Meeting Book. In that connection,

 between 2012 and 2015, Heyco consistently issued dividends to its shareholders. Def. SOMF

 ¶202, Pl. Resp. SOMF ¶202. Moreover, the Board’s meeting book for the annual board meetings

 between 2012 and 2015, includes a summary of the status of the loans, including the amount

 forgiven thus far, and the outstanding loan balance. See Ex. H, 2012 Board of Director Meeting

 Book; Ex. I, 2013 Board of Directors Meeting Book; Ex. J, 2014 Board of Directors Meeting

 Book; Ex. K., Heyco, Board of Directors Meeting Book. At each meeting, the Board of Directors

 reviewed the loans before forgiving the next increment.   Further, Heyco’s controller was also

 involved in determining the appropriate accounting mechanisms for the loans and arranging for

 Defendants to pay the requisite payroll taxes. See Ex. NN, January 11, 2013 Email from Richard

 Cardone to William Jemison and Michael Jemison “Recap – Heyco, Inc. Loans to Officers,”; Ex.

 OO, December 2014 and December 2015 Emails from Richard Cardone to William and Michael

 Jemison and Loan Overview.

        Similarly, with respect to the commissions paid in conjunction with the sale of Products,

 the Board performed its due diligence and considered the impact of the commissions on the




                                               20
Case 3:17-cv-13571-FLW-TJB Document 52 Filed 03/29/21 Page 21 of 35 PageID: 5292




 Company’s finances; Plaintiff has not identified any facts which would suggest otherwise.         In

 November 2015, the Board expressed that it “believe[d] it [was] in the best interests of the

 Shareholders and the Corporation to explore potential transactions in order to properly access the

 value of both subsidiaries and perhaps enter into transactions involving one or both.” Ex. K,

 November 6, 2015 Unanimous Written Consent. The Board further found that

                the expectation of large values for Heyco Products, Inc. and Heyco
                Metals, Inc. is due to management's sustaining and increasing gross
                margins, mitigating overhead and innovating into new product lines
                while never failing to pay a dividend or decreasing the dividend paid
                over that paid in the preceding year; and . . . in recognition of such
                factors, the Board has determined that if a sale of either or both
                subsidiaries is concluded, a bonus be paid to senior management out
                of the proceeds of such sale.

 Id. Accordingly, the Board found it appropriate for William and Michael to share a commission

 of 7.5% of the net proceeds from each transaction. Id. They similarly found it appropriate to pay

 the two other directors a commission for their efforts in connection with securing the transaction,

 as well. Id. On this motion, other than conclusory assertions and innuendo, Plaintiff has failed to

 present any evidence suggesting that the Board’s decision to issue the commissions and loans

 should not be entitled to the protections of the business judgment rule.

        Accordingly, I find that Defendants are entitled summary judgment on the breach of

 fiduciary duty claims against Michael and William with respect to the issuance of the two $500,000

 loans and the commissions from the sale of Products.


                        b)   The Sale of Metals

        Plaintiff’s claims, with respect to the sale of Metals, are similarly unavailing. On its face,

 the sale of Metals to Hummock Holdings, an entity formed by Michael and his family members,

 might seem to constitute a self-dealing transaction which would fall outside the scope of the




                                                 21
Case 3:17-cv-13571-FLW-TJB Document 52 Filed 03/29/21 Page 22 of 35 PageID: 5293




 business judgment rule. A “director has a conflicting interest in the transaction” if he or she “either

 appears on both sides of a transaction or expects to derive any personal financial benefit from it in

 the sense of self-dealing, as opposed to a benefit which devolves upon the corporation or all

 stockholders generally.” In re D'Amore, 472 B.R. 679, 690 (D.N.J. 2012). However, the NJCBA

 expressly provides procedures for determining whether transactions between a corporation and

 one or more of its directors, directly or indirectly, constitute a conflict of interest. See N.J.S.A.

 14A:6-8 (“Director Conflicts of Interest”). Under the statute, transactions which would typically

 be void or voidable due to a conflict of interest, are permissible if any one of the three following

 conditions is met:

        (a) The contract or other transaction is fair and reasonable as to the corporation at the time
            it is authorized, approved or ratified; or

        (b) The fact of the common directorship or interest is disclosed or known to the board or
            committee and the board or committee authorizes, approves, or ratifies the contract or
            transaction by unanimous written consent, provided at least one director so consenting
            is disinterested, or by affirmative vote of a majority of the disinterested directors, even
            though the disinterested directors be less than a quorum; or

        (c) The fact of the common directorship or interest is disclosed or known to the
            shareholders, and they authorize, approve or ratify the contract or transaction.
 N.J.S.A. 14A:6-8(a)-(c). Moreover, the common or interested directors may be counted in

 determining the presence of a quorum at a board or committee meeting at which a contract or

 transaction described in subsection 14A:6-8(1) is authorized, approved or ratified.

        Here, subsection (b) is clearly satisfied. 4 First, Michael recused himself from the Board of

 Director’s vote, and there is no dispute that that the other three members of the Board of Directors



 4
         Moreover, subsection c is seemingly satisfied, as well, because all of Heyco’s shareholders
 who possessed voting shares voted in favor of the transaction, despite being aware of Michael’s
 involvement with Hummock Holdings. See Ex. N, Unanimous Written Consent of the
 Shareholders – Metals. Nonetheless, because Plaintiff also challenges the Jemison Family Trust’s
 vote in favor of the transaction, I do not consider subsection c.


                                                   22
Case 3:17-cv-13571-FLW-TJB Document 52 Filed 03/29/21 Page 23 of 35 PageID: 5294




 – William, Mr. Klumpp and Mr. Largey, -- were aware that Michael, through Hummock Holdings,

 was the purchaser of Metals. Nonetheless, they unanimously approved the transaction. Notably,

 when a board of directors acts unanimously, the statute only requires one director to be

 disinterested. Thus, even assuming, as Plaintiff argues, that “[t]here is certainly no way for

 Defendants to establish on summary judgment that [William] was disinterested with respect to the

 sale, which was entered into specifically for the purpose of providing his brother and his nephew

 ongoing employment,” Pl. Br. at 20, the transaction was, nonetheless, free from a conflict of

 interest, because both Mr. Klumpp and Mr. Largey were disinterested. Plaintiff has not proffered

 any dispute of material fact with respect to whether Mr. Klumpp and Mr. Largey were disinterested

 with regard to the sale of Metals. There is no indication that either individual stood to receive a

 greater financial benefit from the sale of Metals than the other shareholders. Critically, all of the

 Directors waived their right to seek a commission from the sale of Metals. See Ex., N Unanimous

 Written Consent of the Board of Directors – Metals.

        Moreover, like with the payments of the loans and commissions, Plaintiff has not

 established that Defendants breached their duty of care with respect to the Metals transaction.

 Plaintiff argues that Metals was sold for significantly less than it was worth. Pl. Br. at 19-20. As

 explained, supra, focus of the duty of care is “not into the substantive decision of the [director],

 but rather is into the procedures employed by the board in making its determination. In that regard,

 there is no prescribed procedure that a [director] must follow.” Jurista, 492 B.R. at 760. Indeed,

 with respect to a sale of substantially all of a Company’s corporate assets, such as here, “the

 directors must focus on one primary objective—to secure the transaction offering the best value

 reasonably available for the stockholders—and they must exercise their fiduciary duties to further

 that end.” Collins v. Warrell, No. A-4140-08T2, 2011 WL 3300193, at *7 (N.J. App. Div. Aug.




                                                  23
Case 3:17-cv-13571-FLW-TJB Document 52 Filed 03/29/21 Page 24 of 35 PageID: 5295




 3, 2011) (quoting takeovers Revlon, Inc. v. MacAndrews & Forbes Holdings, Inc., 506 A.2d 173,

 180 (Del. 1986)).


        Here, there is no indication that the Board, specifically William who spearheaded the

 negotiations on behalf of Heyco, did less than its due diligence. Early on, the Board recognized

 that potential purchasers for Metals might be limited due to the nature of that subsidiary’s business

 and its prior performance and, in fact, the 2015 Unanimous Written Consent of the Board of

 Directors, wherein the Directors expressed their intent to explore a sale, provides “with respect to

 Heyco Metals, Inc., the pool of potential acquirers is more restricted.” See Ex. K November 6,

 2015 Unanimous Written Consent. Between 2015 and 2016, the Company entered negotiations

 with two potential purchasers, both of which fell through. With no other purchasers on the horizon,

 in January 2017, Hummock Holdings offered $15 million for Metals, which the Company rejected.

 Over the next few months, Michael, on behalf of Hummock Holdings, and William, on behalf of

 Heyco, negotiated and ultimately, agreed on a sale price of $17.65 million, which the rest of the

 Board, and the shareholders approved. The only evidence which Plaintiff identifies in support of

 his position that Defendants breached their duty of care in this regard, aside from Michael’s

 relationship to the transaction, is that the sale was for less than what his expert posits Metals was

 worth. However, the sale price of $17.6 million was in line with the two independent evaluations

 performed by Stevens & Lee in 2016, which valued Metals between $11.5 million and $14.0

 million using historical 2013-2015 financial data, and between $18 and $21 million using

 projections for the Company’s 2016 financial results. See Ex. AA, December 13, 2016 Stevens

 and Lee Valuation. It was also higher than the $12.3 million figure proffered by Plaintiff’s ex-

 wife during Plaintiff’s divorce, and substantially higher than the negative $31.8 million valuation




                                                  24
Case 3:17-cv-13571-FLW-TJB Document 52 Filed 03/29/21 Page 25 of 35 PageID: 5296




 performed by Plaintiff’s expert in the same divorce. See Ex., DD, September 9, 2016 Six

 Consulting Valuation; Ex. FF March 22, 2017 Masten Valuation.

        Based on the information available to them at the time, the Board concluded that $17.65

 million was a fair price for Metals. It matters not that Plaintiff’s expert came to a different

 conclusion for purposes of this litigation. Indeed, the Court’s focus in applying the business

 judgment rule is on the procedure utilized, rather than the result. Here, it is clear that the Board

 garnered all of the relevant information prior to approving the sale. Moreover, the sale price is not

 far beyond the realm of the various valuations, such that it suggests a wholly inadequate or

 uninformed sales process, or that the Directors failed to take any steps to obtain a fair sale price.

 See Lyondell Chem. Co. v. Ryan, 970 A.2d 235, 243 (Del. 2009) (explaining that if “the directors

 failed to do all that they should have under the circumstances, they breached their duty of care.”).

 Accordingly, I find that Defendants are entitled to summary judgment on Plaintiff’s claims against

 them as Directors of Heyco, stemming from the sale of Metals.

                2.    The Claims Against Michael and William as Trustee of the Jemison
                Family Trust

        Here, Plaintiff argues that Defendants breached their duties as trustees because they did

 not act “solely in the best interests of the beneficiaries.” Pl. Br. at 7. In Plaintiff’s view, “[t]he

 three transactions – the loans, the commissions, and the sale of Metals to Michael’s family – were

 all also undeniably either entered into by the trustee for the trustee’s own personal account or

 [were] otherwise affected by a conflict between the trustee’s fiduciary and personal interests. . .

 because [William] and Michael benefited significantly from each of the transactions and the

 transactions decreased the value of the Trust.” Id. at 7 (internal quotation marks and citation

 omitted”). With respect to the loans, and the commissions, Plaintiff notes that there was no trustee

 vote to approve or disprove either transaction. Id. at 8. Moreover, with respect to the sale of


                                                  25
Case 3:17-cv-13571-FLW-TJB Document 52 Filed 03/29/21 Page 26 of 35 PageID: 5297




 Metals, Plaintiff asserts that although William, Michael and Susan voted as a majority to approve

 the sale, it nonetheless constituted a breach of fiduciary duty because it was a self-dealing

 transaction. Id. at 8-13. Accordingly, Plaintiff argues that Michael violated his duty not to engage

 in a transaction in which he had a personal interest, and that William violated his duty to prevent

 Michael from committing a breach of trust, and “also violated his duty . . . to act solely in the best

 interests of the beneficiaries and to exercise his control over Heyco to protect the beneficiaries’

 interests by voting to approve the self-interested transaction.” Id. at 13.

                        a)    The Scope of Plaintiff’s Claims Against Defendants as Trustees

         First, I note a discrepancy with respect to the scope of Plaintiff’s claims as alleged in the

 Complaint and the arguments raised in opposition to the instant motion for summary judgment. In

 his opposition brief, Plaintiff argues that Defendants violated their duties as trustees of the Jemison

 Family Trust “[w]hen [Defendants] took loans from Heyco,” “[w]hen [Defendants] paid

 themselves commissions of $7.8 million and $1.95 million” and “[w]hen [Defendants] sold Metals,

 the last remaining asset of Heyco, which is controlled by the Trust, to Michael and his children.”

 Pl. Br. at 7.

         However, the Complaint alleges only that Defendants breached their duties as trustees

 based solely on their conduct during the of sale Metals. See Compl. Counts 1, 2, 3. Specifically,

 Count 1 alleges that Michael “owed fiduciary duties to Plaintiff, as a beneficiary of the trust,

 including a duty of loyalty” and he “breached that duty by selling Heyco Metals, the only

 substantial asset of [Heyco] to himself, at a substantially lower price than its fair market value.”

 Compl., Count 1, ¶¶27-28. Similarly, Count 2 alleges that Michael and William “as trustees of the

 Jemison Family Trust, owed fiduciary duties to Plaintiff, as a beneficiary of the trust, including a

 duty of impartiality” and they “breached their duty to treat trust beneficiaries impartially by




                                                   26
Case 3:17-cv-13571-FLW-TJB Document 52 Filed 03/29/21 Page 27 of 35 PageID: 5298




 favoring [Michael], a beneficiary of the Trust through the sale of the only substantial asset of

 [Heyco] to [Michael], at a price substantially below fair market value.” Compl., Count 2, ¶¶31-

 32. Count Three also alleges that Michael and William “owed fiduciary duties to Plaintiff, as a

 beneficiary of the trust, including a duty to exercise reasonable care in the administration of the

 trust. Defendants Michael S. Jemison and William D. Jemison committed willful misconduct in

 violation of their fiduciary duty of care when they sold the only substantial asset of [Heyco] at a

 price that they knew was so far below market value as to be objectively unreasonable to Defendant

 Michael S. Jemison.” Compl., Count 2, ¶¶35-36. Indeed, the only claims based on the other two

 transactions at issue – the loans to William and Michael and the commissions in connection with

 the sale of Products – are Plaintiff’s breach of fiduciary duty claims against Defendants as directors

 of Heyco, see Compl., Counts 5 and 6, and the unjust enrichment claim against Michael, see

 Compl., Count 7.

        A plaintiff cannot amend his or her legal theories by way of his briefing in opposition to a

 motion for summary judgment.         See HFGL Ltd. v. Alex Lyon & Son Sales Managers &

 Auctioneers, Inc., 700 F. Supp. 2d 681, 683 n.7 (D.N.J. 2010) (“Plaintiffs cannot amend their

 pleadings in a summary judgment motion.”); see also Nykiel v. Borough of Sharpsburg, 778 F.

 Supp. 2d 573, 587 (W.D. Pa. 2011) (“[a]t the summary judgment stage, the proper procedure for

 plaintiff to assert a new claim is to amend the complaint in accordance with Fed. R. Civ. P. 15(a).

 A plaintiff may not amend her complaint through argument in a brief opposing summary

 judgment.”). To the extent Plaintiff intended to premise his breach of fiduciary duty claims against

 Defendants as trustees on actions other the sale of Metals as alleged in his Complaint, he had ample

 opportunity to file a motion for leave to amend his complaint, but he did not do so. Accordingly,




                                                  27
Case 3:17-cv-13571-FLW-TJB Document 52 Filed 03/29/21 Page 28 of 35 PageID: 5299




 I limit Plaintiff’s breach of fiduciary duty claims against Defendants, in their capacity as trustees,

 to the sale of Metals, consistent with the Complaint.

                        b)    Defendants’ Duties as Trustees

        Trustees owe the trust and its beneficiaries a duty of loyalty and a duty to exercise

 reasonable skill and care. F.G. v. MacDonell, 696 A.2d 697, 704 (N.J. 1997) (citing Restatement

 (Second) of Trusts §§ 170, 174); see also In re Koretzky's Estate, 86 A.2d 238 (N.J. 1951) (noting

 that trustee's most “fundamental duty” is his duty of loyalty to trust’s beneficiaries); Gilliam v.

 Edwards, 492 F. Supp. 1255, 1266 (D.N.J.1980) (stating that trustee's duty is “to administer the

 trust solely in interest of the beneficiaries”). New Jersey’s Uniform Trust Code, which provides

 the default rules governing law of trusts in the absence of contrary terms in the Trust Agreement,

 requires trustees “to administer the trust with undivided loyalty to and solely in the best interests

 of the beneficiaries.” N.J.S.A. §3B:31-55(a); see also Restatement (Third) of Trusts § 93 (2012)

 (“A breach of trust occurs if the trustee, intentionally or negligently, fails to do what the fiduciary

 duties of the particular trusteeship require or does what those duties forbid.”). In that regard, “ [a]

 sale, encumbrance, or other transaction involving the investment or management of trust property

 is presumed to be affected by a conflict between personal and fiduciary interests if it is entered

 into by the trustee with: . . . a corporation or other person or enterprise in which the trustee, or a

 person that owns a significant interest in the trustee, has an interest that might affect the trustee's

 judgment.” N.J.S.A. §3B:31-55(c)(4). Where a trustee fails to act in the best interest of the

 beneficiaries, he or she is liable for harm resulting from a breach of his or her duties. MacDonell,

 696 A.2d at 704. Here, the parties dispute whether Defendants breached their fiduciary duties to

 the trust when they, along with Susan, voted the Jemison Family Trust’s shares in favor of

 approving the sale of Metals to Hummock Holdings, an entity owned by Michael and his family.




                                                   28
Case 3:17-cv-13571-FLW-TJB Document 52 Filed 03/29/21 Page 29 of 35 PageID: 5300




        Defendants argue that Plaintiff has not demonstrated an issue of material fact with respect

 to the propriety of their decision-making as trustees. Def. Br. 34-37; Def. Reply Br. 5-10. First,

 Defendants assert that because the majority of the trustees – Michael, William, and Susan – voted

 on behalf of the Trust to authorize the sale of Metals, there was no breach of duty. Def. Br. at 36-

 37. Second, Defendants argue that the sale of Metals was not a self-dealing transaction because it

 was not a transaction with Michael, personally, but rather through Hummock Holdings, and

 William dealt impartially with Michael when approving the sale. Def. Br. 36-37. Further,

 Defendants assert that the transaction was in the best interest of the trust’s beneficiaries as there

 were no other viable prospective buyers, and Hummock Holdings offered a fair price for Metals,

 consistent with its valuation. Def. Reply Br. at 8. Moreover, Defendants argue that requiring

 Michael and William to step aside when deciding how to vote the Trust’s shares, would be contrary

 to the intent of the Jemison Family Trust. Def. Reply Br. at 5-7. Defendants further note that at

 the time the Jemison Family Trust was created in 1999, Defendants were both already on Heyco’s

 Board of Directors and were presidents of Products and Metals, respectively. Def. Reply Br. at 6.

 In that regard, Defendants argue that it would be “preposterous to imply that Mr. Jemison intended

 the equal division of the Trust’s interests among his issue at his death to require [William] and

 [Michael] to either quit the Board when becoming Trustees (thus erasing the entire Jemison family

 from the family business’s Board), or to immediately relinquish their positions as Trustees and

 leave the majority of voting shares divided equally between Sue and Plaintiff, neither of whom

 had any involvement in the business.” Id. at 6.

        In response, Plaintiff asserts that there are genuine disputes of material fact regarding

 whether Defendants breached their duties to the Jemison Family Trust beneficiaries. Pl. Br. 9-16.

 Plaintiff argues “the fact that [William] and Michael, along with Susan, voted as a majority to




                                                   29
Case 3:17-cv-13571-FLW-TJB Document 52 Filed 03/29/21 Page 30 of 35 PageID: 5301




 approve the sale of Metals to a company owned by Michael and his children in no way immunizes

 Defendants if that sale violated their duties as trustees.” Pl. Opp. at 9. In Plaintiff’s view, the sale

 of Metals was a self-dealing transaction which constitutes a breach of the duty of loyalty and a

 violation of the provisions of the NJUTC, which require trustees to act in the best interest of trust

 beneficiaries, and avoid transactions with the trust. Id. at 9-10 (citing N.J.S.A. 3B:31-55(b) and

 N.J.S.A. 3B:31-5(c)(4)). Further, Plaintiff contends that the fact that Heyco may have complied

 with the requisite corporate formalities in approving the sale of Metals does not exculpate

 Defendants from liability for their breaches as trustees. Pl. Br. 13-16. Plaintiff avers that “as

 trustees, who also happen to be corporate directors, Defendants were required to exercise their

 control over Heyco exclusively in the best interests of Plaintiff, and they were required to avoid

 all self-interested transactions, even if those transactions might be permitted under the corporate

 statute.” Id. at 15.

         I find that Defendants are entitled to summary judgment on Plaintiff’s breach of fiduciary

 duty claim for two reasons. First, there is no dispute that Defendants, as co-trustees of the trust

 were permitted to vote the Trust’s shares of Heyco in order to approve the Board’s decision to sell

 Metals and second, as explained, supra, Plaintiff has not demonstrated that there is a genuine issue

 of material fact regarding whether the transaction was a self-dealing one.

         As co-trustees of the Jemison Family Trust, all four of the Jemison siblings had the

 authority to exercise the Trust’s voting shares in favor or against the sale of Metals. In the absence

 of a contrary provision in the trust agreement, trustees are vested with a wide range of powers,

 including the power to vote corporate stock owned by the trust. See N.J.S.A. § 3B:14-23(n),(p)

 (providing that every fiduciary shall have the power “[t]o vote in person or by proxy, discretionary

 or otherwise, shares of stock or other securities held by the estate or trust” and “and to consent to




                                                   30
Case 3:17-cv-13571-FLW-TJB Document 52 Filed 03/29/21 Page 31 of 35 PageID: 5302




 corporate sales”). Here, the Jemison Family Trust Agreement, expressly grants the trustees the

 power to “vote in person or by proxy, or consent for any purpose, in respect to any stocks or

 securities constituting assets of the trust,” and to “participate in any plan . . . and any action

 thereunder or to any . . . sale or other action.” Ex. GGG, Jemison Family Trust Agreement ¶¶2-

 3.

         Moreover, the Trust Agreement does not require the co-trustees to act unanimously. See

 Ex. GGG, Jemison Family Trust Agreement. In the absence of a provision requiring unanimity,

 the NJUTC provides, “[c]o-trustees who are unable to reach a unanimous decision may act by

 majority decision.” N.J.S A § 3B:31-48(a). Here, that is precisely what occurred. The trustees,

 with the exception of Plaintiff, acted by majority decision and chose to vote the Trust’s shares in

 favor of the sale of Metals. There is some dispute as to whether Plaintiff was invited to vote on

 the Metals transaction, or even aware of it; Plaintiff testified that he learned of the sale after it was

 completed, while William contends that his son told Plaintiff about the sale of Metals in March

 2017. Compare Ex. C, Deposition of William Jemison, (“William Dep.”) T29:24-30:12 (William

 testified that his son told Plaintiff about the sale of Metals “in early/mid-March 2017) with Ex. D,

 Steven Dep T127:22-128:17 (testifying that Plaintiff learned of the price paid for Metals after the

 sale) Nonetheless, I do not find that such a dispute is material because even if Plaintiff had been

 presented with the opportunity to vote on the transaction, it would not have changed the outcome.

 Should Plaintiff have voted against ratifying the Board’s decision, the other three trustees could,

 nonetheless, have acted by majority decision, which is precisely what occurred.

         Like directors of a corporation, trustees of a trust are subject to a duty of loyalty. “It is

 axiomatic that the most fundamental duty owed by a trustee to the beneficiary of a trust is the duty

 of loyalty. This duty is imposed on the trustee independent of any trust provision because of the




                                                    31
Case 3:17-cv-13571-FLW-TJB Document 52 Filed 03/29/21 Page 32 of 35 PageID: 5303




 fiduciary relationship which arises from the creation of the trust.” Wolosoff v. Csi Liquidating

 Trust, 500 A.2d 1076, 1081 (App. Div. 1985). Further, in voting corporate stock held by a trust,

 the trustees’ fiduciary duties impose a duty to vote the stock in such a way as to promote the

 interests of the trust’s beneficiaries. See In re Koretzky’s Estate, 86 A.2d at 248 (“In voting shares

 of stock fiduciaries are under a duty to vote in such a way as to promote the interests of the

 beneficiaries”); N.J.S.A. 3B:31-55(f) (“In voting shares of stock of a corporation or in exercising

 powers of control over similar interests in other forms of enterprise, the trustee shall act in the best

 interests of the beneficiaries and shall vote to elect or appoint directors or other managers who will

 manage the corporation or enterprise in the best interests of the beneficiaries.”). Here, Plaintiff

 has not demonstrated that Defendants acted in a manner inconsistent with the best interest of the

 beneficiaries of the Jemison Family Trust.

         Plaintiff argues that “corporate officers and directors, who are also trustees of a trust that

 owns stock in that corporation, have an affirmative duty under the UTC to use their corporate

 powers exclusively in the best interests of the beneficiaries of the trust. To the extent that would

 create any conflict of interest, the trustees would have to resign,” when voting the shares of the

 trust. Pl. Br. at 6-8.

          Plaintiff’s position is essentially that Defendants were precluded from voting, as trustees,

 to approve any of Heyco’s corporate actions because they were also directors and officers of Heyco

 and the underlying corporate transaction would benefit Michael and William. Plaintiff is incorrect.

 First, Plaintiff has not identified any New Jersey law or statute which precluded Defendants from

 holding their positions as directors or officers of their company, simply because they were also

 trustees of the Jemison Family Trust. Such a position is untenable, and inconsistent with both New

 Jersey trust law and the intent underlying the Trust Agreement. Indeed, at the time the Jemison




                                                   32
Case 3:17-cv-13571-FLW-TJB Document 52 Filed 03/29/21 Page 33 of 35 PageID: 5304




 Family Trust was created in 1999, William and Michael had both been members of Heyco’s Board

 of Directors for several years. Despite that, the Trust Agreement provided for both Michael and

 William, along with Plaintiff and Susan to become co-trustees of the trust upon their father’s death.

 To the extent there was a conflict between Defendants’ positions as Directors of Heyco and trustees

 of the Jemison Family Trust, it was sanctioned by the Trust Agreement. In Rosencrans v. Fry, 91

 A.2d 162, 169 (N.J. Ch. Div. 1952), testator left shares of a closely-held corporation to the

 defendant Fry, who had been active in running the corporation, and some shares to his widow and

 Fry as trustees for the benefit of his wife and nephews but subject to an option in favor of Fry to

 purchase. Id. at 164. Thereafter, however, the widow asserted that Fry breached his duties as

 trustee by virtue of his involvement in the company’s affairs. Id. The court noted that the testator

 was “a man of considerable business experience. He could not but have appreciated the delicate

 role which he assigned to [the trustees]. [He] presumably was confident that [the trustees] would

 act with fairness in discharging [their] corporate duties and [their] fiduciary duty under the [trust

 instrument].” Id. at 167. Accordingly, it concluded that “Since the testator himself requested that

 Fry be elected president of the company, neither the receipt of nor proper increases in salaries or

 bonuses could Per se be deemed to violate the trust. The testator contemplated that Fry would

 receive adequate compensation for his services to the company notwithstanding his role of co-

 trustee of the stock.” Id. at 168. Here, like in Rosencrans, the Jemison Family Trust essentially

 sanctioned Defendants’ dual roles as Trustees of the Jemison Family Trust and Directors of Heyco.

        Second, Plaintiff is effectively seeking to hold Defendants, in their capacity as trustees,

 liable for actions taken by Heyco’s Board of Directors. Here, Plaintiff has not alleged that

 Defendants impaired the Trust’s ability to carry out its obligations or exercise its voting rights.

 There was no harm to the trust in that regard. Rather, Plaintiff’s challenge is focused on the




                                                  33
Case 3:17-cv-13571-FLW-TJB Document 52 Filed 03/29/21 Page 34 of 35 PageID: 5305




 underlying terms of the transaction approved by the Board. Plaintiff has not identified any case

 law suggesting that co- trustees of a trust may be liable for how they voted, and caused the Trust,

 as Heyco’s controlling shareholder, to vote in favor of the transaction. Nor did the Court’s

 independent review reveal any relevant law. To the extent Plaintiff is dissatisfied with the terms

 of the underlying deal, his dissatisfaction is with the decisions made by the corporation, and

 Defendants, not in their capacity of trustees of the trust, but rather in their role as corporate officers.

 However, Plaintiff cannot simply side-step the business judgment rule by arguing that Defendants’

 breached their duties as trustees. As such, the mere fact that Defendants voted the Trust’s shares

 to approve the sale does not establish a breach of fiduciary duty in their capacity as trustees.

 Defendants are entitled to summary judgment on this claim.

         B.      Unjust Enrichment

         Plaintiff alleges that Michael was unjustly enriched by effectuating the sale of Metals to

 himself for less than the Company’s true value, as well as taking the loans and commission in

 connection with the sale of Products. See Compl ¶¶50-51.

         To establish a claim for unjust enrichment, a plaintiff must prove that (1) at plaintiff’s

 expense; (2) defendant received benefit; (3) under circumstances that would make it unjust for

 defendant to retain said benefit without paying for it. Maniscalco v. Brother Intern. Corp. (USA),

 627 F. Supp. 2d 494, 505 (D.N.J. 2009). Retention of a benefit without payment is not unjust

 unless “the plaintiff expected remuneration from the defendant, or if the true facts were known to

 plaintiff, he would have expected remuneration from defendant, at the time the benefit was

 conferred.” Assocs. Comm. Corp. v. Wallia, 511 A.2d 709, 711 (N.J. App. Div. 1986) (quoting

 Callano v. Oakwood Park Homes Corp., 219 A.2d 332, 335 (N.J. App. Div. 1966)). Thus, unjust

 enrichment cases “involve[] either a direct relationship between the parties or a mistake on the part




                                                     34
Case 3:17-cv-13571-FLW-TJB Document 52 Filed 03/29/21 Page 35 of 35 PageID: 5306




 of the person conferring the benefit.” Fasching v. Kallinger, 211 510 A.2d 694, 700 (N.J. App.

 Div. 1986).

         Here, Plaintiff’s claim for unjust enrichment is duplicative of his claims for breach of

 fiduciary duty. As explained, supra, Plaintiff has not carried his burden of demonstrating that any

 of the challenged actions were beyond the scope of Defendants’ authority as Directors of Heyco,

 or Trustees of the Jemison Family Trust, respectively. Accordingly, there is no material dispute

 of fact with respect to whether Defendants’ were entitled to the renumeration they received.

 Accordingly, I grant Defendants’ motion for summary judgment as to the unjust enrichment claim

 (Count 7).

 IV.    CONCLUSION

        For the reasons set forth above, Defendants’ Motion for Summary Judgment is

 GRANTED.



 Date: March 29, 2020
                                                             /s/ Freda L. Wolfson
                                                             Hon. Freda L. Wolfson
                                                             U.S. Chief District Judge




                                                 35
